PER CURIAM.
The appellant appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant alleged four grounds for relief. We affirm the denial of grounds two through four. However, we reverse and remand the denial of ground one for the trial court to attach portions of the record conclusively refuting the allegation that counsel failed to inform him of a plea offer, or to hold an evidentiary hearing.
AFFIRMED in part, REVERSED and REMANDED in part.
ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., concur.